Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing NATIONWIDE VARIABLE INSURANCE TRUST NVIT Core Bond Fund Lehman Brothers NVIT Core Plus Bond Fund NVIT Multi-Manager International Growth Fund NVIT Multi-Manager Large Cap Growth Fund NVIT Multi-Manager Mid Cap Growth Fund NVIT Multi-Manager Mid Cap Value Fund Neuberger Berman NVIT Multi Cap Opportunities Fund Van Kampen NVIT Real Estate Fund NVIT Short Term Bond Fund Neuberger Berman NVIT Socially Responsible Fund Supplement dated August 8, 2008 to the Statement of Additional Information dated March 24, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information. 1. The chart beginning on page 1 of Appendix C to the SAI is hereby deleted in its entirety and replaced with the following: APPENDIX C  PORTFOLIO MANAGERS Information as of December 31, 2007 INVESTMENTS IN EACH FUND Name of Portfolio Manager Fund Name Dollar Range of Investments in Each Fund 1 AllianceBernstein L.P. Henry S. DAuria NVIT Multi-Manager International Value None Fund Sharon E. Fay NVIT Multi-Manager International Value None Fund Kevin F. Simms NVIT Multi-Manager International Value None Fund American Century Investment Management, Inc. Phillip N. Davidson NVIT Multi-Manager Mid Cap Value None Fund Brad Eixmann NVIT Multi-Manager Mid Cap Growth None Fund Glenn Fogle NVIT Multi-Manager Mid Cap Growth None Fund Michael Liss NVIT Multi-Manager Mid Cap Value None Fund Scott A. Moore NVIT Multi-Manager Mid Cap Value None Fund American Century Global Investment Management, Inc. Brian Brady NVIT Multi-Manager International None Growth Fund 1 Mark S. Kopinski NVIT Multi-Manager International Growth Fund None Goldman Sachs Management, L.P. Andrew Alford NVIT Multi-Manager Large Cap Growth None Fund Melissa R. Brown NVIT Multi-Manager Large Cap Growth None Fund Mark Carhart NVIT Multi-Manager Large Cap Growth None Fund Robert C. Jones NVIT Multi-Manager Large Cap Growth None Fund Invesco Aim Capital Management, Inc. Shuxin Cao NVIT Multi-Manager International None Growth Fund Matthew W. Dennis NVIT Multi-Manager International None Growth Fund Jason T. Holzer NVIT Multi-Manager International None Growth Fund Clas G. Olsson NVIT Multi-Manager International None Growth Fund Barrett K. Sides NVIT Multi-Manager International None Growth Fund J.P. Morgan Investment Management Inc. Jeroen Huysinga NVIT Multi-Manager International Value None Fund Georgina Perceval Maxwell NVIT Multi-Manager International Value None Fund Gerd Woort-Menker NVIT Multi-Manager International Value None Fund Lehman Brothers Asset Management LLC Thanos Bardas Lehman Brothers NVIT Core Plus Bond None Fund Andrew A. Johnson Lehman Brothers NVIT Core Plus Bond None Fund Richard W. Knee Lehman Brothers NVIT Core Plus Bond None Fund Nationwide Asset Management, LLC Mabel C. Brown NVIT Core Bond Fund None NVIT Short Term Bond Fund Gary S. Davis NVIT Core Bond Fund None NVIT Short Term Bond Fund Neuberger Berman Management Inc. John Barker NVIT Multi-Manager Large Cap Growth None Fund Ingrid Dyott Neuberger Berman NVIT Socially None Responsible Fund Lawrence Fisher 2 NVIT Multi-Manager Large Cap Growth None Fund Daniel Fletcher NVIT Multi-Manager Large Cap Growth None Fund 2 Arthur Moretti Neuberger Berman NVIT Socially None Responsible Fund S. Basu Mullick Neuberger Berman NVIT Multi Cap None Opportunities Fund Daniel H. Rosenblatt NVIT Multi-Manager Large Cap Growth None Fund Kenneth J. Turek NVIT Multi-Manager Mid Cap Growth None Fund RiverSource Investments LLC Steve Schroll NVIT Multi-Manager Mid Cap Value None Fund Laton Spahr NVIT Multi-Manager Mid Cap Value None Fund Warren Spitz NVIT Multi-Manager Mid Cap Value None Fund Paul Stocking NVIT Multi-Manager Mid Cap Value None Fund Thompson, Siegel & Walmsley LLC Brett P. Hawkins NVIT Multi-Manager Mid Cap Value None Fund John S. Pickler NVIT Multi-Manager Mid Cap Value None Fund Van Kampen Asset Management Theodore R. Bigman Van Kampen NVIT Real Estate Fund None Wells Capital Management, Inc. Michael Harris NVIT Multi-Manager Large Cap Growth None Fund Thomas J. Pence NVIT Multi-Manager Large Cap Growth None Fund 1 This column reflects investments in a variable insurance contract, owned directly by a portfolio manager or beneficially owned by a portfolio manager (as determined pursuant to Rule 16a- 1(a)(2) under the Securities Exchange Act of 1934), that has been allocated to subaccounts that have purchased shares of the Funds. A portfolio manager is presumed to be the beneficial owner of subaccount securities that are held by his or her immediate family members that share the same household as the portfolio manager. 2 Added as a portfolio manager to the Fund in June 2008. Information is as of May 31, 2008. 2. The section entitled Other Managed Accounts beginning on page 10 of Appendix C to the SAI is hereby deleted in its entirety and replaced with the following: OTHER MANAGED ACCOUNTS (As of December 31, 2007) The following chart summarizes information regarding accounts for which each portfolio manager has day-to-day management responsibilities. Accounts are grouped into the following three categories: (1) mutual funds; (2) other pooled investment vehicles; and (3) other accounts. To the extent that any of these accounts pay advisory fees that are based on account performance (performance-based fees), information on those accounts is provided separately. 3 Name of Portfolio Manager Number of Accounts Managed by Each Portfolio Manager and Total Assets by Category AllianceBernstein L.P. Henry S. DAuria Mutual Funds: 86 accounts, $55.9 billion total assets (2 accounts, $5.6 billion total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 96 accounts, $38.3 billion total assets (1 account, $1.5 billion total assets for which the advisory fee is based on performance) Other Accounts: 881 accounts, $163.7 million total assets (128 accounts, $26.3 billion total assets for which the advisory fee is based on performance) Sharon E. Fay Mutual Funds: 157 accounts, $91.9 billion total assets (3 accounts, $12.3 billion total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 145 accounts, $44.3 billion total assets (1 account, $1.5 billion total assets for which the advisory fee is based on performance) Other Accounts: 44,770 accounts, $218.4 billion total assets (140 accounts, $28.8 billion total assets for which the advisory fee is based on performance) Kevin F. Simms Mutual Funds: 157 accounts, $91.9 billion total assets (3 accounts, $12.3 billion total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 157 accounts, $50.3 billion total assets (2 accounts, $2.6 billion total assets for which the advisory fee is based on performance) Other Accounts: 44,770 accounts, $218.4 billion total assets (140 accounts, $28.8 billion total assets for which the advisory fee is based on performance) American Century Investment Management, Inc. Phillip N. Davidson Mutual Funds: 8 accounts, $12.1 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 2 accounts, $127.8 million total assets Brad Eixmann Mutual Funds: 6 accounts, $4.4 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 2 accounts, $162.7 million total assets Glenn Fogle Mutual Funds: 9 accounts, $9.5 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 2 accounts, $162.6 million total assets Michael Liss Mutual Funds: 7 accounts, $5.9 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 1 account, $115.9 million total assets Scott A. Moore Mutual Funds: 8 accounts, $12.1 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 2 accounts, $127.8 million total assets 4 American Century Global Investment Management, Inc. Brian Brady Mutual Funds: 3 accounts, $2.5 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 3 accounts, $328.2million total assets Mark S. Kopinski Mutual Funds: 3 accounts, $2.5 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 3 accounts, $328.2 million total assets Goldman Sachs Asset Management, L.P. Andrew Alford Mutual Funds: 66 accounts, $26.15 billion total assets (1 account, $211 million total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 37 accounts, $19.56 billion total assets (5 accounts, $1.8 billion total assets for which the advisory fee is based on performance) Other Accounts: 705 accounts, $75.95 billion total assets (38 accounts, $10.5 billion total assets for which the advisory fee is based on performance) Melissa R. Brown Mutual Funds: 66 accounts, $26.15 billion total assets (1 account, $211 million total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 37 accounts, $19.56 billion total assets (5 accounts, $1.8 billion total assets for which the advisory fee is based on performance) Other Accounts: 705 accounts, $75.95 billion total assets (38 accounts, $10.5 billion total assets for which the advisory fee is based on performance) Mark Carhart Mutual Funds: 66 accounts, $26.15 billion total assets ( 1 account, $211 million total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 37 accounts, $19.56 billion total assets (5 accounts, $1.8 billion total assets for which the advisory fee is based on performance) Other Accounts: 705 accounts, $75.95 billion total assets (38 accounts, $10.5 billion total assets for which the advisory fee is based on performance) Robert C. Jones Mutual Funds: 66 accounts, $26.15 billion total assets (1 account, $211 million total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 37 accounts, $19.56 billion total assets (5 accounts, $1.8 billion total assets for which the advisory fee is based on performance) Other Accounts: 705 accounts, $75.95 billion total assets (38 accounts, $10.5 billion total assets for which the advisory fee is based on performance) Invesco Aim Capital Management, Inc. Shuxin Cao Mutual Funds: 9 accounts, $10,551.3 million total assets Other Pooled Investment Vehicles: 1 account, $288.7 million total assets Other Accounts: 4,320 1 accounts, $1,473.3 million total assets Matthew W. Dennis Mutual Funds: 7 accounts, $8,462.6 million total assets Other Pooled Investment Vehicles: 6 accounts, $1,038.3 million total assets Other Accounts: 4,320 1 accounts, $1,473.3 million total assets 5 Jason T. Holzer Mutual Funds: 9 accounts, $10,476.4 million total assets Other Pooled Investment Vehicles: 10 accounts, $4,649.2 million total assets Other Accounts: 4,320 accounts, $1,473.3 million total assets Clas G. Olsson Mutual Funds: 7 accounts, $8.5 million total assets Other Pooled Investment Vehicles: 10 accounts, $4.6 million total assets Other Accounts: 4,320 1 accounts, $1.5 million total assets Barrett K. Sides Mutual Funds: 7 accounts, $7.5 million total assets Other Pooled Investment Vehicles: 4 accounts, $656.7 million total assets Other Accounts: 4,320 1 accounts, $1,473.3 million total assets J.P. Morgan Investment Management Inc. Jeroen Huysinga Mutual Funds: 3 accounts, $325.0 million total assets Other Pooled Investment Vehicles: 7 accounts, $3.5 billion total assets (1 account, $174.2 million total assets for which the advisory fee is based on performance) Other Accounts: 12 accounts, $3.1 billion total assets (5 accounts, $2.3 billion total assets for which the advisory fee is based on performance) Georgina Perceval Maxwell Mutual Funds: 0 accounts, $0 total assets Other Pooled Investment Vehicles: 10 accounts, $829.6 million total assets Other Accounts: 7 accounts, $1.7 billion total assets (2 accounts, $1.0 billion total assets for which the advisory fee is based on performance) Gerd Woort-Menker Mutual Funds: 3 accounts, $778.5million total assets Other Pooled Investment Vehicles: 6 accounts, $2.4 billion total assets Other Accounts: 3 accounts, $926.6 million total assets Lehman Brothers Asset Management LLC Thanos Bardas Mutual Funds: 3 accounts, $128.9 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 47 accounts, $8.3 billion total assets (1 account, $921.3 million total assets for which the advisory fee is based on performance) Andrew A. Johnson Mutual Funds: 1 account, $768.3 million total assets Other Pooled Investment Vehicles: 4 accounts, $2.08 billion total assets Other Accounts: 64 accounts, $29.77 billion total assets (18 accounts, $7.54 billion total assets for which the advisory fee is based on performance) Richard W. Knee Mutual Funds: 3 accounts, $128.9 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 47 accounts, $8.3 billion total assets (1 account, $921.3 million total assets for which the advisory fee is based on performance) Nationwide Asset Management, LLC Mabel C. Brown Mutual Funds: 1 account, $90.64 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 1 account, $573.5 million total assets 6 Gary S. Davis Mutual Funds: 1 account, $90.64 million total assets Other Pooled Investment Vehicles: 1 account, $20.7 million total assets Other Accounts: 0 accounts, $0 total assets Neuberger Berman Management Inc. John Barker Mutual Funds: 2 accounts, $14 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 8,482 accounts, $6.5 billion total assets Ingrid Dyott Mutual Funds: 4 accounts, $3.6 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 959 accounts, $1.2 billion total assets Lawrence Fisher 2 Mutual Funds: 2 accounts, $14 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 11,266 accounts, $7.2 billion total assets Daniel Fletcher Mutual Funds: 2 accounts, $14 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 8,482 accounts, $6.5 billion total assets Arthur Moretti Mutual Funds: 4 accounts, $3.6 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 959 accounts, $1.2 billion total assets S. Basu Mullick Mutual Funds: 4 accounts, $5.4 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 8 accounts, $2.8 billion total assets Daniel H. Rosenblatt Mutual Funds: 2 accounts, $14 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 8,482 accounts, $6.5 billion total assets Kenneth J. Turek Mutual Funds: 3 accounts, $1.6 billion total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 39 accounts, $956 million total assets RiverSource Investments LLC Steve Schroll Mutual Funds: 12 accounts, $18.89 billion total assets (8 accounts, $18.31 billion total assets for which the advisory fee is based on performance) 3 Other Pooled Investment Vehicles: 1 account, $54.87 million total assets Other Accounts: 4 accounts, $413.36 million total assets 4 Laton Spahr Mutual Funds: 12 accounts, $18.89 billion total assets (8 accounts, $18.31 billion total assets for which the advisory fee is based on performance) 3 Other Pooled Investment Vehicles: 1 account, $54.87 million total assets Other Accounts: 4 accounts, $413.36 million total assets 4 Warren Spitz Mutual Funds: 12 accounts, $18.89 billion total assets (8 accounts, $18.31 billion total assets for which the advisory fee is based on performance) 3 Other Pooled Investment Vehicles: 1 account, $54.87 million total assets Other Accounts: 4 accounts, $413.36 million total assets 4 7 Paul Stocking Mutual Funds: 12 accounts, $18.89 billion total assets (8 accounts, $18.31 billion total assets for which the advisory fee is based on performance) 3 Other Pooled Investment Vehicles: 1 account, $54.87 million total assets Other Accounts: 4 accounts, $413.36 million total assets 4 Thompson, Siegel & Walmsley LLC Brett P. Hawkins Mutual Funds: 2 accounts, $63.5 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 48 accounts, $1.5 billion total assets John S. Pickler Mutual Funds: 2 accounts, $63.5 million total assets Other Pooled Investment Vehicles: 0 accounts, $0 total assets Other Accounts: 58 accounts, $3.1 billion total assets Van Kampen Asset Management Theodore R. Bigman Mutual Funds: 17 accounts, $12.6 billion total assets Other Pooled Investment Vehicles: 7 accounts, $4.1 billion total assets Other Accounts: 940 accounts, $6.5 billion total assets (10 accounts, $748.3 million total assets for which the advisory fee is based on performance) Wells Capital Management, Inc. Michael Harris Mutual Funds: 9 accounts, $4.5 billion total assets Other Pooled Investment Vehicles: 2 accounts, $57.8 million total assets Other Accounts: 112 accounts, $6.4 billion total assets Thomas J. Pence Mutual Funds: 12 accounts, $5.5 billion total assets Other Pooled Investment Vehicles: 3 accounts, $88.3 million total assets Other Accounts: 178 accounts, $8.4 billion total assets 1 These are accounts of individual investors for which AIM's affiliate, Invesco Aim Private Asset Management, Inc. (Invesco APAM) provides investment advice. Invesco APAM offers separately managed accounts that are managed according to the investment models developed by AIM's portfolio managers and used in connection with the management of certain AIM funds. Invesco APAM accounts may be invested in accordance with one or more of those investment models and investments held in those accounts are traded in accordance with the applicable models. 2 Added as a portfolio manager to the Fund in June 2008. Information is as of June 30, 2008. 3 Number of accounts for which the advisory fee is paid in part or wholly on performance and the aggregate net assets in those accounts. 4 Reflects each wrap program strategy as a single client, rather than counting each participant in the program as a separate client. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE 8 NATIONWIDE VARIABLE INSURANCE TRUST NVIT Multi-Manager Large Cap Value Fund Supplement dated August 8, 2008 to the Statement of Additional Information dated March 24, 2008 Capitalized terms and certain other terms used in this supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Statement of Additional Information (SAI). 1. The chart beginning on page 1 of Appendix C to the SAI is hereby deleted in its entirety and replaced with the following: APPENDIX C  PORTFOLIO MANAGERS Information as of December 31, 2007 INVESTMENTS IN THE FUND Name of Portfolio Manager Dollar Range of Investments in The Fund 1 Goldman Sachs Asset Management, L.P. Eileen Rominger Dolores Bamford David L. Berdon Andrew Braun Scott Carroll Wellington Management Company, LLP David R. Fassnacht David W. Palmer James N. Mordy Deutsche Asset Management Julie Abbett James Francis 2 N/A N/A N/A N/A N/A N/A N/A N/A N/A N/A 1 This column reflects investments in a variable insurance contract, owned directly by a portfolio manager or beneficially owned by a portfolio manager (as determined pursuant to Rule 16a- 1(a)(2) under the Securities Exchange Act of 1934), that has been allocated to subaccounts that have purchased shares of the Fund. A portfolio manager is presumed to be the beneficial owner of subaccount securities that are held by his or her immediate family members that share the same household as the portfolio manager. 2 Added as a portfolio manager to the Fund in June 2008. Information is as of May 31, 2008. 2. The section entitled Other Managed Accounts beginning on page 4 of Appendix C to the SAI is hereby deleted in its entirety and replaced with the following: 1 Goldman Sachs Asset Management, L.P. Dolores Bamford Mutual Funds: 41 accounts, $16.1 billion total assets Other Pooled Investment Vehicles: 3 accounts, $341 million total assets Other Accounts: 268 accounts, $14.3 billion total assets (2 accounts, $207.8 million total assets for which the advisory fee is based on performance) David L. Berdon Mutual Funds: 34 accounts, $14.4 billion total assets Other Pooled Investment Vehicles: 3 accounts, $341 million total assets Other Accounts: 249 accounts, $13.0 billion total assets (2 accounts, $207.8 million total assets for which the advisory fee is based on performance) Andrew Braun Mutual Funds: 34 accounts, $14.4 billion total assets Other Pooled Investment Vehicles: 3 accounts, $341 million total assets Other Accounts: 249 accounts, $13.0 billion total assets (2 accounts, $207.8 million total assets for which the advisory fee is based on performance) Scott Carroll Mutual Funds: 41 accounts, $16.1 billion total assets Other Pooled Investment Vehicles: 3 accounts, $341 million total assets Other Accounts: 268 accounts, $14.3 billion total assets (2 accounts, $207.8 million total assets for which the advisory fee is based on performance) Sean Gallagher Mutual Funds: 34 accounts, $14.4 billion total assets Other Pooled Investment Vehicles: 3 accounts, $341 million total assets Other Accounts: 249 accounts, $13.0 billion total assets (2 accounts, $207.8 million total assets for which the advisory fee is based on performance) Eileen Rominger Mutual Funds: 34 accounts, $14.4 billion total assets Other Pooled Investment Vehicles: 3 accounts, $341 million total assets Other Accounts: 249 accounts, $13.0 billion total assets (2 accounts, $207.8 million total assets for which the advisory fee is based on performance) Wellington Management Company, LLP David R. Fassnacht, CFA Mutual Funds: 6 accounts, $17.0 billion total assets (2 accounts, $15.3 billion total assets for which the advisory fee is based on performance) Other Pooled Investment Vehicles: 7 accounts, $1.7 billion total assets Other Accounts: 2 accounts, $776.4 million total assets (1 account, $649.1 million total assets for which the advisory fee is based on performance) James N. Mordy, CFA Mutual Funds: 10 accounts, $4.3 billion total assets Other Pooled Investment Vehicles: 3 accounts, $112.1 million total assets Other Accounts: 11 accounts, $1.8 billion total assets (2 accounts, $79.5 million total assets for which the advisory fee is based on performance) 2 David W. Palmer, CFA Mutual Funds: 4 accounts, $1.7 billion total assets Other Pooled Investment Vehicles: 1 account, $3.0 million total assets Other Accounts: 0 accounts, $0 total assets Deutsche Asset Management Julie Abbett Mutual Funds: 22 accounts, $13.66 billion total assets Other Pooled Investment Vehicles: 4 accounts, $176 million total assets Other Accounts: 13 accounts, $1.7 billion total assets James Francis 1 Mutual Funds: 9 accounts, $4.3 billion total assets Other Pooled Investment Vehicles: 3 accounts, $200 million total assets Other Accounts: 15 accounts, $3.7 billion total assets 1 Added as a portfolio manager to the Fund in June 2008. Information is as of May 31, 2008. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE 3
